Title: To Thomas Jefferson from William Jackson, 24 February 1801
From: Jackson, William
To: Jefferson, Thomas



Sir,
 Philadelphia February 24th: 1801

I was yesterday honored by the receipt of your letter of the 18th instant. I shall punctually obey your injunction as to the degree of confidence, in which you request it should be considered—This does not, I trust, extend to forbid the communication, in a private-manner, of those sentiments, so honorable to him who has expressed them, and so consolatory to all good men.
You could not mean, I am persuaded, to withhold from the virtuous citizen, whose property and kindred give him the most anxious interest in the happiness of his country, the pleasure to know that her prosperity, far from suffering interruption or decline, will be cherished and increased.
Under this construction of your request, I have ventured to impart the general tenor of your letter to some of our most respectable citizens—Words would fail me to represent the satisfaction, which it has diffused—and I must refer to the future evidences of their conduct as the best illustration of their feelings.
For myself, Sir, looking forward to the benefit of a wise and dignified administration of our government—to an administration, which shall heal dissension, give encouragement to science, protection to property, and tranquillity to the virtuous man, I hesitate not to declare that if my agency can, in any degree, contribute to the furtherance of such magnanimous policy, it shall be rendered with zeal and fidelity—and if my personal services, in this quarter, can in any way promote your private convenience, I pray that many occasions may be afforded me to attest the truth of that respectful attachment, with which I have the honor to be 
Sir, your much obliged and faithful Servant

W Jackson

